     Case 2:20-cv-00138-JTN-MV ECF No. 3 filed 08/13/20 PageID.70 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION
                                          ______

DOUGLAS CORNELL JACKSON,

                       Plaintiff,                      Case No. 2:20-cv-138

v.                                                     Honorable Janet T. Neff

REGINA KEMP,

                       Defendants.
____________________________/

                           OPINION DENYING LEAVE
                 TO PROCEED IN FORMA PAUPERIS - THREE STRIKES

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Plaintiff seeks leave to proceed in forma pauperis. Because Plaintiff has filed at least three

lawsuits that were dismissed as frivolous, malicious or for failure to state a claim, he is barred from

proceeding in forma pauperis under 28 U.S.C. § 1915(g). The Court will order Plaintiff to pay the

$400.00 civil action filing fee applicable to those not permitted to proceed in forma pauperis. This

fee must be paid within twenty-eight (28) days of this opinion and accompanying order. If Plaintiff

fails to pay the fee, the Court will order that this case be dismissed without prejudice. Even if the

case is dismissed, Plaintiff must pay the $400.00 filing fee in accordance with In re Alea, 286 F.3d

378, 380-81 (6th Cir. 2002).

                                             Discussion

               The Prison Litigation Reform Act (PLRA), Pub. L. No. 104-134, 110 Stat. 1321

(1996), which was enacted on April 26, 1996, amended the procedural rules governing a prisoner’s

request for the privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the

PLRA was “aimed at the skyrocketing numbers of claims filed by prisoners–many of which are
   Case 2:20-cv-00138-JTN-MV ECF No. 3 filed 08/13/20 PageID.71 Page 2 of 5



meritless–and the corresponding burden those filings have placed on the federal courts.” Hampton

v. Hobbs, 106 F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic

incentives to prompt a prisoner to “stop and think” before filing a complaint. Id. For example, a

prisoner is liable for the civil action filing fee, and if the prisoner qualifies to proceed in forma

pauperis, the prisoner may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b).

The constitutionality of the fee requirements of the PLRA has been upheld by the Sixth Circuit.

Id. at 1288.

                In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
        or proceeding under [the section governing proceedings in forma pauperis] if the
        prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the United States that was
        dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604-06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In three of

Plaintiff’s lawsuits, the Court entered dismissals on the grounds that the cases were frivolous,

malicious, and/or failed to state a claim. See Jackson v. Berean et al., No. 1:18-cv-1075 (W.D.

Mich. Mar. 19, 2019); Jackson v. Bouchard, No. 2:16-cv-246 (W.D. Mich. Dec. 21, 2016);
                                                   2
   Case 2:20-cv-00138-JTN-MV ECF No. 3 filed 08/13/20 PageID.72 Page 3 of 5



Jackson v. Evans et al., No. 2:11-cv-13524 (E.D. Mich. Aug. 31, 2011). Plaintiff also has been

denied leave to proceed in forma pauperis on the basis of the three-strikes rule at least twice. See

Jackson v. Taskila et al., No. 2:20-cv-38 (W.D. Mich. Apr. 8, 2020); Jackson v. Berean et al., No.

1:19-cv-380 (W.D. Mich. Sep. 27, 2019).

               Plaintiff asserts that the three-strikes provision of § 1915(g) impermissibly impedes

his access to the courts, violates his due process rights, and violates the Equal Protection Clause

of the Fourteenth Amendment. (Compl., ECF No. 1, PageID.4.) However, the Sixth Circuit has

upheld the provision against those attacks. See Wilson, 148 F.3d at 604-06. His argument,

therefore, is without merit.

               Likewise, to the extent that Plaintiff contends that § 1915(b)(4) should apply to

him, his argument again lacks merit. Under § 1915(b)(4), a prisoner must not be prevented from

bringing an action for an inability “to pay the initial partial filing fee.” Id. That provision applies

to the initial partial filing fee a prisoner must pay after he or she has been granted leave to proceed

in forma pauperis. See 28 U.S.C. 1915(b)(1). Plaintiff has not been granted leave, therefore, the

provision does not apply to him.

               Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). The Sixth Circuit set forth the following

general requirements for a claim of imminent danger:

       In order to allege sufficiently imminent danger, we have held that “the threat or
       prison condition must be real and proximate and the danger of serious physical
       injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F. App’x
       796, 797 (6th Cir. 2008) (internal quotation marks omitted). “Thus a prisoner’s
       assertion that he or she faced danger in the past is insufficient to invoke the
       exception.” Id. at 797–98; see also [Taylor v. First Med. Mgmt., 508 F. App’x 488,
       492 (6th Cir. 2012)] (“Allegations of past dangers are insufficient to invoke the
       exception.”); Percival v. Gerth, 443 F. App’x 944, 946 (6th Cir. 2011) (“Assertions
       of past danger will not satisfy the ‘imminent danger’ exception.”); cf. [Pointer v.



                                                  3
   Case 2:20-cv-00138-JTN-MV ECF No. 3 filed 08/13/20 PageID.73 Page 4 of 5



         Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007)] (implying that past danger is
         insufficient for the imminent-danger exception).

         In addition to a temporal requirement, we have explained that the allegations must
         be sufficient to allow a court to draw reasonable inferences that the danger exists.
         To that end, “district courts may deny a prisoner leave to proceed pursuant to §
         1915(g) when the prisoner’s claims of imminent danger are conclusory or
         ridiculous, or are clearly baseless (i.e. are fantastic or delusional and rise to the level
         of irrational or wholly incredible).” Rittner, 290 F. App’x at 798 (internal quotation
         marks and citations omitted); see also Taylor, 508 F. App’x at 492 (“Allegations
         that are conclusory, ridiculous, or clearly baseless are also insufficient for purposes
         of the imminent-danger exception.”).

Vandiver v. Prison Health Services, Inc., 727 F.3d 580, 585 (6th Cir. 2013). A prisoner’s claim

of imminent danger is subject to the same notice pleading requirement as that which applies to

prisoner complaints. Id. Consequently, a prisoner must allege facts in the complaint from which

the Court could reasonably conclude that the prisoner was under an existing danger at the time he

filed his complaint, but the prisoner need not affirmatively prove those allegations. Id.

                 Plaintiff does not allege facts showing that he is in imminent danger of serious

physical injury. Indeed, every claim raised in Plaintiff’s complaint is based on Defendants’

interference with Plaintiff’s access to the courts in prior lawsuits.

                 Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff has twenty-eight (28) days from the date of entry of this order to pay the entire

civil action filing fee, which is $400.00. When Plaintiff pays his filing fee, the Court will screen

his complaint as required by 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c). If Plaintiff does not

pay the filing fee within the 28-day period, this case will be dismissed without prejudice, but

Plaintiff will continue to be responsible for payment of the $400.00 filing fee.



Dated:     August 13, 2020                                /s/ Janet T. Neff
                                                          Janet T. Neff
                                                          United States District Judge

                                                     4
   Case 2:20-cv-00138-JTN-MV ECF No. 3 filed 08/13/20 PageID.74 Page 5 of 5




SEND REMITTANCES TO THE FOLLOWING ADDRESS:

Clerk, U.S. District Court
330 Federal Bldg.
202 W. Washington St.
PO Box 698
Marquette, MI 49855


All checks or other forms of payment shall be payable to “Clerk, U.S. District Court.”




                                             5
